United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1266
                         ___________________________

                                 Rudy Butch Stanko,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

 Oglala Sioux Tribe, Public Safety Division of the Oglala Sioux Tribe; Jesse Red
 Wing, individually, in his official capacity as an Oglala Sioux Tribal Correctional
  Officer; Shane Richards, individually, and in his official capacity as an Oglala
 Sioux Tribal Correctional Officer; John Hussman, individually, and in his official
capacity as an Oglala Tribal judge; Heather Patton, individually, and in her official
                capacity as an Oglala Tribal Criminal Court Clerk,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Western
                                   ____________

                             Submitted: April 25, 2022
                               Filed: May 12, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________
PER CURIAM.

       South Dakota resident Rudy Stanko appeals the district court’s1 dismissal of
his civil rights action against a tribal agency and individual tribal officials. Stanko
alleged that defendants violated his constitutional rights; violated the Indian Civil
Rights Act, and engaged in assault, battery, and theft following a traffic stop on a
federally-maintained highway on the reservation. After de novo review, we affirm
for the reasons stated by the district court. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.

                                         -2-